                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

JOSE ORTIZ,

       Plaintiff,

v.                                                     Case No: 6:18-cv-1776-Orl-31TBS

MCKESSON CORPORATION and
MCKESSON MEDICAL-SURGICAL,
INC.,

       Defendants.


                                          ORDER

       This Family Medical Leave Act case comes before the Court without a hearing on

the parties’ Joint Motion to Stay the Case Pending Early Mediation, and, in the

Alternative, to Extend the Deadline for Defendants to Respond to Plaintiff’s Motion for

Leave to File First Amended Complaint (Doc. 24). The parties request a 39 day stay of

this case while they engage in settlement negotiations and mediation, in hopes that this

case can be resolved with minimal litigation costs. Alternatively, they request a two-week

extension of time for Defendants to respond to Plaintiff’s motion to amend his complaint.

       The Court encourages and supports early dispute resolution whenever possible.

This is in keeping with the Court’s responsibility “to manage pretrial discovery properly in

order to avoid a massive waste of judicial and private resources and a loss of society's

confidence in the courts' ability to administer justice.” Perez, 297 F.3d at 1263 (internal

quotation marks omitted). The Court also has a responsibility to manage its docket so that

cases stay on schedule and advance efficiently to their conclusion. Here, the Court is

concerned that if a stay is granted and the case does not settle, then the parties may
return later seeking extensions of the case management deadlines. If this were to happen

it could create additional burdens for the parties and the Court. So, after due

consideration, the motion for a stay is DENIED. The motion for an extension of time is

GRANTED. Defendants have through April 29, 2019 to responds to Plaintiff’s motion for

leave to amend.

       DONE and ORDERED in Orlando, Florida on April 15, 2019.




Copies furnished to Counsel of Record




                                            -2-
